IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 27, 2009
                                     No. 08-40929
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

FERNANDO RODRIGUEZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:08-CR-414-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Fernando Rodriguez
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Rodriguez has filed a response. The record
is insufficiently developed to allow consideration at this time of Rodriguez’s
claims of ineffective assistance of counsel; such claims generally “cannot be
resolved on direct appeal when [they have] not been raised before the district
court since no opportunity existed to develop the record on the merits of the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-40929

allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted). Our independent review of the
record, counsel’s brief, and Rodriguez’s response discloses no nonfrivolous issue
for appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5 TH C IR. R. 42.2.




                                       2